  Case 2:19-cv-00940-HCN Document 15 Filed 03/02/21 PageID.61 Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF UTAH

             ELRACHIO CRAIG,                                MEMORANDUM DECISION
                                                                  AND ORDER
                    Plaintiff,                                GRANTING MOTION
                                                          FOR RELIEF FROM JUDGMENT
                       v.
                                                               Case No. 2:19-CV-940 HCN
               SGT. RICH et al.,
                                                                 Howard C. Nielson, Jr.
                   Defendants.                                 United States District Judge



       On December 18, 2019, Plaintiff was ordered to file within thirty days an initial partial

filing fee (IPFF) of $4.84 as well as his consent for collection of the remaining fee in increments

from his inmate account. See Dkt. No. 10. After not hearing from Plaintiff for nearly five months

and concluding Plaintiff had been unresponsive in this litigation (specifically, by not filing the

IPFF and consent) the court dismissed this case on May 4, 2020. See Dkt. No. 11.

       Three months later, on August 5, 2020, Plaintiff moved for relief from judgment under

Fed. R. Civ. P. 60(b)(1), and provided a supporting affidavit. See Dkt Nos. 13–14. He asserts

“his intention” to pay the filing fee and “difficulties in providing this payment . . . due to delays

and confusion in correspondence between the petitioner and the Inmate Accounting office at

Utah State Prison.” Dkt. No. 13 at 1. His affidavit further suggests confusion between him and

the accounting office and health issues that have plagued his efforts to file his IPFF and consent.

See Dkt. No. 14.
  Case 2:19-cv-00940-HCN Document 15 Filed 03/02/21 PageID.62 Page 2 of 3




       Federal Rule of Civil Procedure 60(b)(1) states: “On motion and just terms, the court may

relieve a party . . . from a final judgment, order, or proceeding for the following reasons: . . .

mistake, inadvertence, surprise, or excusable neglect . . . .” Fed. R. Civ. P. 60(b)(1).

       On the basis of excusable neglect, IT IS ORDERED that:

       (1) Plaintiff’s post-judgment motion is GRANTED. See Dkt. No. 13.

       (2) The dismissal order and judgment are VACATED. See Dkt. Nos. 11–12.

       (3) Plaintiff has a FINAL thirty days in which to file the ordered IPFF and consent to

collection of fees. A copy of the consent to collection of fees is attached, should Plaintiff need it.

If Plaintiff does not comply, this action will be dismissed again without further notice.

                                               *       *       *

       IT IS SO ORDERED.

                                               DATED this 2nd day of March, 2021.

                                               BY THE COURT:



                                               Howard C. Nielson, Jr.
                                               United States District Judge




                                                   2
  Case 2:19-cv-00940-HCN Document 15 Filed 03/02/21 PageID.63 Page 3 of 3




                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH

        CONSENT TO COLLECTION OF FEES FROM INMATE TRUST ACCOUNT

         I, Elrachio Naguan Craig (Case No. 2:19-CV-940-HCN), understand that even though the
Court has granted my application to proceed in forma pauperis and filed my complaint, I must
still eventually pay the entire filing fee of $350.00. I understand that I must pay the complete
filing fee even if my complaint is dismissed.

        I, Elrachio Naguan Craig, hereby consent for the appropriate institutional officials to
withhold from my inmate account and pay to the court an initial payment of $4.84, which is 20%
of the greater of:

       (a) the average monthly deposits to my account for the six-month period immediately
       preceding the filing of my complaint or petition; or

       (b) the average monthly balance in my account for the six-month period immediately
       preceding the filing of my complaint or petition.

        I further consent for the appropriate institutional officials to collect from my account on a
continuing basis each month, an amount equal to 20% of each month's income. Each time the
amount in the account reaches $10, the Trust Officer shall forward the interim payment to the
Clerk's Office, U.S. District Court for the District of Utah, 351 S. West Temple, Rm. 1.100, Salt
Lake City, UT 84101, until such time as the $350.00 filing fee is paid in full.

       By executing this document, I also authorize collection on a continuing basis of any
additional fees, costs, and sanctions imposed by the District Court.



                                       _____________________________
                                       Signature of Inmate
                                       Elrachio Naguan Craig




                                                  3
